the store clerk is Indian. We reject appellant's contention that the tribal
                   members, as owners of Fox Peak Station, were victims of the attempted
                   robbery. See NRS 200.380(1) (defining robbery, in pertinent part, as "the
                   unlawful taking of personal property from the person of another, or in the
                   presence, against his or her will, by means of force or violence . . ."); see
                   also NRS 193.330(1) (defining attempt). Second, even assuming that NRS
                   41.430 applies, where the record shows that the offense occurred in
                   Churchill County, appellant had the burden to show that the offense
                   occurred on lands over which the United States has exclusive jurisdiction.
                   See Pendleton v. State, 103 Nev. 95, 99, 734 P.2d 693, 695 (1987) ("The
                   defendant has the burden of showing the applicability of negative
                   exceptions in jurisdictional statutes."). Because appellant failed to
                   demonstrate that the district court erred in this regard, we
                               ORDER the judgment of conviction AFFIRMED.

                                                         •


                                           Saitta



                   Gibbois                                    Pickering
                                                                       Pieke,t    tup   ,   J.




                   cc: Hon. Thomas L. Stockard, District Judge
                        Wayne A. Pederson, P.C.
                        Attorney General/Carson City
                        Churchill County District Attorney/Fallon
                        Churchill County Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ea)